[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-2066

                  WILLIAM L. TAYLOR, ET AL.,

                   Plaintiffs, Appellants,

                              v.

                STATE OF RHODE ISLAND, ET AL.,

                    Defendants, Appellees.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

           [Hon. Mary M. Lisi, U.S. District Judge]

                            Before

                   Torruella, Chief Judge,
                 Cyr, Senior Circuit Judge,
                 and Selya, Circuit Judge.

   Richard A. Sinapi, American Civil Liberties Union, Rhode
Island Affiliate and Sinapi Law Associates, Ltd. on brief for
appellants.
   Jeffrey B. Pine, Attorney General, Thomas A. Palombo, Special
Assistant Attorney General, and Ellen Evans Alexander, Deputy Chief
Legal Counsel on Motion for Summary Disposition for appellees.

March 4, 1999

           Per Curiam.  Upon careful review of the record, the
briefs, and the history of this case, Taylor  v. State of Rhode
Island, 101 F.3d 780 (1st Cir. 1996), rev'g 908 F.Supp. 92
(D.R.I. 1995), we conclude that the district court properly
granted summary judgment on the remaining procedural due
process issue.  We reach this conclusion essentially for the
reasons stated by the district court in the Memorandum and
Decision dated August 7, 1998, and we do not need to embellish
upon those reasons.  The appellants' particular arguments do
not persuade us otherwise.
           The appellees' motion for summary disposition is
granted. 
           The judgment is affirmed.  See 1st Cir. Loc. R. 27.1.